Case 9:19-cr-80178-RS Document 20 Entered on FLSD Docket 10/21/2019 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-CR-80178-SMITH
 UNITED STATES OF AMERICA,
       Plaintiff,
 v.
 CARRINGTON N. THOMAS,
       Defendant.
                                        /
         DEFENDANT’ S UNOPPOSED MOTION TO CONTINUE TRIAL

       The defendant, Carrington N. Thomas, respectfully moves this Court to

 continue the trial currently scheduled in this case, and in support thereof states:


       1.     Mr. Thomas is charged with distribution of a controlled substance.

 (DE 16). If convicted as charged, Mr. Thomas faces up to twenty years imprisonment.

 (DE 16).

       2.     The government has filed a response to the standing discovery order and

 provided the defense with discovery in the matter. (DE 18). The undersigned has

 reviewed the government’s submission; however, additional investigation is required

 before the parties will be able to complete negotiations of this matter.

       3.     The undersigned began a jury trial before Judge Cohn on October 7,

 2019, and the jury began deliberations on October 21, 2019. (19-CR-80013-

 Marra(Cohn)(s), DEs 120 & 135).

       4.     The parties would like to have the opportunity to continue negotiations

 in order to determine if this case may be resolved without the necessity of a trial. In

 order to avoid the parties unnecessarily prepared for a trial, the undersigned requests
Case 9:19-cr-80178-RS Document 20 Entered on FLSD Docket 10/21/2019 Page 2 of 3



 a continuance of the trial date currently scheduled for November 19, 2019. (See DE

 19).

        5.    The ends of justice served by granting this continuance outweigh the

 public’s interest in a speedy trial, and the time from the date of the filing of this

 motion until the next trial setting in this matter should be excluded from the

 calculations under the Speedy Trial Act.

        6.    Mr. Thomas requests a 60 day continuance to a trial setting in January.

 The undersigned is currently in trial and will be out of the office during the week of

 October 28, 2019. A continuance of 60 days will allow the parties to continue

 negotiations, and if the parties are not able to reach a negotiated resolution by the

 end of November, then the parties will have a sufficient time to prepare before the

 January trial. In the event the parties reach a negotiated resolution in November,

 then the undersigned will notify chambers that a trial will not be required in the case.

        7.    The undersigned has consulted with Assistant United States Attorney

 Jennifer Nucci who advised the government does not oppose the relief requested.

        Wherefore, Mr. Thomas, through counsel, requests a continuance of the trial

 date in this matter until a trial setting in January 2020.


                                         Respectfully Submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                         By: s/ M. Caroline McCrae
                                         M. Caroline McCrae
                                         Assistant Federal Public Defender
                                         Florida Bar No. 72164
                                         450 S. Australian Ave, Suite 500
Case 9:19-cr-80178-RS Document 20 Entered on FLSD Docket 10/21/2019 Page 3 of 3



                                        West Palm Beach, Florida 33460
                                        Tel: (561) 833-6288
                                        E-mail: caroline_mccrae@fd.org


                           CERTIFICATE OF SERVICE

       I HEREBY certify that on October 21, 2019, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.


                                         s/ M. Caroline McCrae
                                         M. Caroline McCrae
